Citation Nr: 1510169	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-34 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for headaches, to include migraines.

2.  Entitlement to service connection for a psychiatric disorder, to include depression and bipolar affective disorder.

3.  Entitlement to service connection for livedoid vasculopathy, bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to May 1993.  He also served with the U.S. Air Force Reserve after his period of active duty until his retirement from the Reserve in June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The issues of service connection for headaches/migraines and a psychiatric disorder were previously before the Board in February 2013, and were remanded for further development.  

The Veteran and his wife presented sworn testimony at a hearing before the undersigned in October 2014.  A transcript of that hearing is of record.

The Board notes that the Veteran previously sought service connection for livedoid vasculopathy, which was denied in rating decisions dated October 2008 and February 2010.  The Veteran did not appeal these denials; however, the Board notes that in November 2012 and March 2013, VA obtained additional, relevant service records that were not previously considered.  As such, the Board will adjudicate the claim of service connection for livedoid vasculopathy de novo.  See 38 C.F.R. § 3.156(c) (2014).

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The issues of service connection for a psychiatric disorder and livedoid vasculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's headaches, including migraines, were incurred in service.


CONCLUSION OF LAW

The criteria for service connection for headaches, to include migraines, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the Veteran is entitled to service connection for headaches, to include migraines, because the credible evidence of record shows that his recurrent headaches/migraines had their onset in or were otherwise incurred during his active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  As an initial matter, the Board notes that the Veteran reported in his medical history taken at his entrance to service that he had "frequent headaches;" however, neither chronic headaches nor any other relevant disorder was noted on his May 1987 entrance examination.  Thus the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The Veteran has been diagnosed with recurrent migraines.  See August 2008 & July 2013 VA Examination Reports.  He provided credible, competent testimony that these recurrent migraines began during his active service, while he was stationed in Germany.  See Hearing Tr. at 15; see also October 2009 Informal Conference Report; August 2008 VA Examination Report.  He further testified that the same symptoms that he experienced after service, and upon which his diagnosis of recurrent migraines was based, were the same symptoms he experienced during service.  See Hearing Tr. at 15-16.  The Veteran is competent to give testimony as to the symptoms he observed, his later diagnosis of recurrent migraines based on those symptoms, and thus the etiology of his current migraine disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the July 2013 VA examiner opined that the Veteran's current migraines were not etiologically related to service because his service treatment records were silent as to complaints of headaches or migraines during service.  The Board finds that this opinion has very little probative value because a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, based on the competent and credible lay testimony of the Veteran, the Board finds that his current migraine disorder had its onset in service, and thus service connection for this disability is warranted.


ORDER

Service connection for headaches, to include migraines, is granted.


REMAND

The Veteran's claims of service connection for a psychiatric disorder, to include depression and bipolar affective disorder, and for livedoid vasculopathy, bilateral lower extremities, are remanded to the AMC for further development.

Psychiatric Disorder

During his hearing before the Board, the Veteran testified that he is currently treating with his primary care physician for bipolar depression, attending counseling at Hill Air Force Base (AFB) and taking antidepressants daily.  See Hearing Tr. at 19-22.  Records of his recent treatment are not in the claims file.  Thus, this matter should be remanded to obtain these records.  

In accordance with the Board's prior remand order, the Veteran was provided a VA examination addressing the nature and etiology of his psychiatric disorders in February 2013.  The VA examiner interviewed the Veteran and reviewed all of his available medical records, as well as the August 2008 VA examination report, and opined that the Veteran did not have a current psychiatric disorder.  See February 2013 VA Examination Report.  Additionally, the examiner opined that the August 2008 VA examiner's diagnosis of bipolar disorder was incorrect in light of all of the medical evidence of record, and that the Veteran had not had a psychiatric disorder at any point during the appeal period.  See id.  Nevertheless, at his hearing before the Board the Veteran testified that he continues to have symptoms of depression, for which he takes an antidepressant as prescribed by his family doctor.  See Hearing Tr. at 19-22.  Additionally, as noted above, the Veteran testified that he is receiving treatment for a psychiatric disorder.  See id.  In light of this evidence, an addendum opinion should be obtained on remand reconciling the examiner's opinion with the following evidence: (1) the Veteran's testimony of continued symptoms, (2) his use of antidepressants as prescribed by his treating physician, and (3) his most recent medical records concerning any other ongoing treatment.  

Livedoid Vasculopathy

The Veteran testified that his livedoid vasculopathy had its onset in 2004, while he was on an active duty training exercise in the Reserves.  See Hearing Tr. at 4.  This testimony is confirmed by his medical records from that time period, which contain reports from the Veteran that he first noticed lesions on his legs after training.  See July 2004 & January 2005 Medical Records.  In its February 2013 remand order, the Board directed the AMC to take appropriate steps to secure a breakdown of any periods of active duty training (ACDUTRA) or inactive duty training (INACDUTRA).  Although service records showing periods of ACDUTRA and INACDUTRA have been obtained for the years 1993 through 2000, such records have not been obtained for the years 2001 through 2008.  On remand, records showing periods of ACDUTRA and INACDUTRA from 2001 through 2008 should be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to identify all providers who have treated him for his psychiatric disorder(s) and/or livedoid vasculopathy.  Obtain all outstanding records concerning this treatment, including any records of treatment with his family doctor (Dr. Morrell) or at Hill AFB.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service psychiatric and/or vasculopathy symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Make another attempt to secure the Veteran's service records verifying periods of ACDUTRA and INACDUTRA from 2001 through 2004.

4.  After the above development has been completed, obtain an addendum VA medical opinion to clarify whether the Veteran has had a psychiatric disorder at any time from 2008 to the present.  The addendum opinion should be obtained from the same VA examiner who prepared the February 2013 addendum opinion, if possible.

In providing an opinion, the examiner should consider and address any additional treatment records obtained on remand, as well as the Veteran's own assertions and any other lay evidence of record that addresses the observable symptoms associated with his psychiatric condition.  
Additionally, the examiner should specifically consider and address the following evidence: (1) the Veteran's testimony of continued psychiatric symptoms, (2) his continued use of antidepressants as prescribed by his treating physician, and (3) any other ongoing treatment for psychiatric symptoms noted in his most recent medical records.    

If a new examination is deemed necessary to respond to the specific issues set forth above, one should be scheduled.  If the original examiner is not available, the claims file should be provided to another examiner to obtain the requested opinion.

A complete rationale for all findings and conclusions with citation to relevant evidence found in the claims file should be provided for each opinion offered and set forth in a report.

5.  Then readjudicate the remanded claims.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


